IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                 No. 01-51278
                               Summary Calendar



                            STEVEN J. INGRAM,

                                                      Plaintiff-Appellant,

                                    versus

   UNITED STATES OF AMERICA; ANN CLARK, Lieutenant Commander,
     United States Naval Reserve; WILLIAM ROBARDS, Lieutenant
              Commander, United States Naval Reserve,

                                                Defendants-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-01-CV-203-SS
                         - - - - - - - - - -
                            June 21, 2002

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Steven J. Ingram appeals from the district court’s order

granting the Government’s motion to dismiss or, in the alternative,

for summary judgment, in his pro se lawsuit filed under the Federal

Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-2680, and

civil    rights    statutes.      Ingram     failed   to   respond   to   the

Government’s motion.

     The district court did not err in concluding that Ingram’s

FTCA and civil rights claims were barred under the justiciability

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
doctrine of Feres v. United States, 340 U.S. 135 (1950), in that

the injuries alleged by Ingram arose out of or were incident to his

service in the military.       See Feres, 340 U.S. at 146; Schoemer v.

United States, 59 F.3d 26, 28 (5th Cir. 1995); Stanley v. United

States, 483 U.S. 669, 684 (1987).

     The district court did not err in denying Ingram’s motion for

recusal, because Ingram made no specific allegation of personal

bias.    See Liteky v. United States, 510 U.S. 540, 554 (1994).         The

district court    also   did   not   abuse   its   discretion   in   denying

Ingram’s motion for an extension of time to conduct discovery.

See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir.

2000).

     The judgment of the district court is

     AFFIRMED.




                                     2